TORBERT, Chief Justice.
Pursuant to Rule 18 of the ARAP, the United States District Court for the Southern District of Alabama, Southern Division, has requested this court to answer a certain question of law which that court deems determinative of an action before it and on which there is no clear controlling precedent in the decisions of this court. The federal district court submitted the following question:
Is a third-party beneficiary of a contract injured through a defect in the goods made the basis of that contract required to give notice of breach of warranty to the seller prior to the institution of a lawsuit against such seller arising out of such breach?
We accepted the certification. Subsequently, we answered this precise question as Certified Question No. 4 in Simmons v. Clemco Industries, 368 So.2d 509, 13 A.B.R. 394 (1979), where we held that a third party beneficiary of a warranty (a warranty beneficiary) is not required to give notice of the breach in order to maintain suit against the seller of the goods for breach of warranty. Since we have previously answered the question before us now, we pretermit further consideration and refer to the decision in the abovemen-tioned case.
CERTIFIED QUESTION ANSWERED.
All the Justices concur.